Citation Nr: 0929320	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-12 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for left index finger 
injury residuals. 
 
2.  Entitlement to service connection for skin cancer. 
 
3.  Entitlement to an initial (compensable) rating for 
residuals of left ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to March 
1967.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an November 2005 
rating decision of the VA Regional Office (RO) in Chicago, 
Illinois that denied service connection for skin cancer and 
left hand injury residuals.  Service connection was granted 
for left ankle injury residuals, rated zero percent disabling 
from May 20, 2005.  The veteran appeals for a higher initial 
disability evaluation.  Therefore, analysis of this issue 
requires consideration of whether the rating to be assigned 
may be "staged" from the date of service connection. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran was afforded a personal hearing at the RO in May 
2009 before the undersigned Veterans Law Judge sitting at 
Chicago, Illinois.  The transcript is of record.  

Following review of the record, the issues of entitlement to 
service connection for left index finger injury residuals, 
and an initial (compensable) rating for residuals of left 
ankle injury will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim of entitlement to service connection for 
skin cancer has been accomplished.

2.  Skin cancer was not shown in service or for many years 
thereafter; there is no competent clinical evidence that 
links skin cancer to service.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred therein. 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection should be 
granted for skin cancer incurred as the result of skin injury 
in service.  He presented testimony on personal hearing in 
May 2009 to the effect that while stationed at Guantanamo, 
Cuba aboard ship, he sustained a case of severe sunburn, was 
hospitalized for two weeks, and treated with Vaseline and 
gauze.  He testified that his doctor told him that subsequent 
development of skin cancer was due to sunburn in service.  

Preliminary Considerations - VA's Duty to Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was promulgated in 
November 2000, and has imposed duties on VA to provide notice 
and assistance to claimants in order to help them 
substantiate their claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim of entitlement to service 
connection for skin cancer by letter dated in July 2005 that 
fully addressed the required notice elements.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the appeal of entitlement to 
service connection for skin cancer.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that upon receipt 
of an application for service connection, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, service 
connection is being denied.  Therefore, no rating or 
effective date will be assigned with respect to the claimed 
condition.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for skin cancer.  Private and VA clinical records have been 
received and associated with the claims folder.  The Veteran 
and his wife presented testimony on personal hearing in May 
2009 before the undersigned Veterans Law Judge.  The 
appellant has also submitted statements in support of the 
claim.

VA's duty to assist the Veteran in the development of the 
claim includes providing an examination when indicated. See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, four factors are 
considered: (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim. 38 U.S.C. § 5103A (d) and 38 C.F.R. § 3.159(c) 
(4).

The Board finds that a medical examination with a medical 
opinion is not warranted in this case.  This is because upon 
review of the record, only the first requirement is 
adequately demonstrated in determining whether a medical 
examination is warranted.  The Board is of the opinion that 
there is sufficient competent medical evidence of record to 
render a decision on the claim.  Therefore, VA has no duty to 
obtain a medical opinion in this matter. Wells v. Principi, 
326 F.3d 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 
Vet. App. 512, 516 (2004). .

The Board finds that further assistance from VA would not aid 
the veteran in substantiating the claim.  The appellant has 
not identified, and the record does not otherwise indicate 
any additional evidence that is necessary or is able to be 
secured for a fair adjudication of the claim.  VA does not 
have a duty to assist that is unmet with respect to the issue 
on appeal. See 38 U.S.C.A. § 5103A (a) (2); see also Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).  Under the 
circumstances, the Board finds that no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist in the development of the appeal. See Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The claim is ready to be considered on the merits.



Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and service. Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a malignancy becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

Factual Background and Legal Analysis

The Veteran's service clinical data reflect that he served 
aboard the USS Aldebaran throughout his service and was 
hospitalized on several occasions.  However, there are no 
records documenting that he received treatment for any 
complaints, symptoms, or findings related to sunburn.  On 
examination in March 1967 for discharge from active duty, the 
skin was evaluated as normal and no pertinent defects were 
recorded. 

The appellant filed an application for service connection in 
May 2005 for disorders that included skin cancer from severe 
skin burn.  Submitted in support of the claim were private 
clinic notes dated in May and June 2003 that are 
substantially illegible but are believed to show a diagnosis 
of actinic keratoses.  A dermatology report dated in April 
2005 was received showing a diagnosis of squamous cell 
carcinoma of the left forearm.  

VA outpatient clinic notes dating from January 2003 reflect 
that the Veteran was seen for complaints that included 
precancerous lesions on the arms in August 2003.  It was 
noted that he continued to have multiple slightly raised 
pruritic erythemic lesions on the arms and had a history 
treatment by "freezing".  Similar history, complaints and 
findings were recorded in January 2005.  In May 2005, the 
appellant related that a diagnosis had been made of squamous 
cell cancer on the left arm.  He was reported to have stated 
that he had been hospitalized for two weeks with severe 
sunburn while in service.

The evidence in this instance reflects no treatment for 
sunburn, skin lesions or skin cancer during active duty, nor 
is there any clinical evidence of cancer developing within 
one year of discharge from active duty.  Evidence of skin 
lesions and squamous cell cancer are first documented in the 
record beginning in 2003.  This is more than 35 years after 
discharge from service.  

The Board has considered the appellant's statements and 
testimony that his doctor had related skin cancer to sunburn 
in service.  However, there is no documentation in the record 
showing that any physician or any other competent source has 
attributed skin cell cancer to any incident of active duty.  
Moreover, any statement of an appellant as to what a doctor 
told him is insufficient to establish a medical diagnosis or 
evidence of causation. See Warren v. Brown, 6 Vet. App. 4, 6 
(1993).  The only evidence suggesting that there is a 
relationship between service and the development of skin 
cancer has been the appellant's own statements to this 
effect.  The Board points out, however, that as a layperson 
without the appropriate medical training and expertise, he is 
not competent to provide probative evidence on a medical 
matter, such as whether or not a disability is related to an 
incident of active duty. See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

In summary, the Board finds that there is no showing of 
treatment for severe sunburn or squamous cell cancer in 
service, nor is it demonstrated that skin cancer was 
diagnosed within one year of discharge therefrom.  There is 
no competent evidence that provides a link between any 
incident of military service and the development of skin 
cancer.  Therefore, service connection for skin cancer may 
not granted on either a direct or presumptive basis. See 38 
U.S.C.A. §§ 1101,1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).  The preponderance of the evidence is against the 
claim and service connection for skin cancer must be denied.


ORDER

Service connection for skin cancer is denied.


REMAND

The Veteran's service treatment records reflect that he was 
admitted in July 1964 for an infected left index finger.  He 
provided a history of smashing the finger three weeks before 
and losing the nail.  The appellant stated that he had done 
reasonably well until one week prior to admission when he had 
cut the finger with a dirty razor.  He subsequently underwent 
incision and drainage under anesthesia for a felon of the 
left index finger. 

In May 2009, the Veteran testified that after injuring the 
left index finger, he developed chronic pain and arthritis.  
The record reflects that the appellant was afforded a VA 
examination in this regard by a VA physician's assistant in 
November 2005.  It appears that an X-ray of the left hand was 
obtained that was interpreted as showing minimal cystic 
changes at the proximal end of the second and third proximal 
phalanges for which an assessment of enchondroma was 
considered.  Following examination, assessments of probable 
carpal tunnel syndrome of the left hand and probable cubital 
tunnel syndrome of the left elbow were rendered.  The Board 
observes, however, that while the examiner stated that the 
diagnoses provided were less likely than not related to 
service, he did not address whether or not the cystic changes 
noted on X-ray were related to injury and infection in 
service.  The Board thus finds that what is required in this 
instance is an examination and opinion enhanced by the 
expertise of a medical specialist as to whether the veteran 
now left index finger/left hand disability related to 
service.  The Board is therefore of the opinion that the 
appellant should be re-examined by a specialist for review of 
the record and a medical opinion. See Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991)..

Additionally, the record reflects that the Veteran's service-
connected left ankle was most recently examined for 
compensation and pension purposes in November 2005.  During 
the May 2009 personal hearing, the appellant testified that 
left ankle symptoms had increased in severity and included 
instability and susceptibility to tripping, increased pain, 
swelling at times, limited and painful motion and significant 
activity restrictions.  He stated that he had received 
outpatient treatment for the left ankle at the Hines and 
LaSalle VA facilities.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran claims that a disability 
has worsened since the last examination, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination. See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the veteran's contention that the 
pertinent disability has increased in severity); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Under the 
circumstances, the appellant will be provided an opportunity 
to report for a current VA orthopedic examination to 
ascertain the current status of the service-connected left 
ankle disability.

Additionally, the Veteran reports recent VA treatment.  The 
Board notes that the most recent clinical notes date through 
November 2005.  These record must be retrieved and associated 
with the other evidence on file. See Bell v. Derwinski, 2 
Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Therefore, VA records dating from December 2005 should be 
requested from the Hines and LaSalle VA facilities and 
associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  VA outpatient records dating 
from December 2005 should be 
requested from the Hines and 
LaSalle VA facilities and 
associated with the claims folder.

2.  After a reasonable time for 
receipt of VA records requested 
above, the Veteran should be 
scheduled for examination by a VA 
orthopedist.  All indicated tests 
and studies should be performed, 
and clinical findings should be 
reported in detail and correlated 
to a specific diagnosis.  The 
claims file and a copy of this 
remand must be made available to 
the physician designated to 
examine the appellant.  A 
comprehensive clinical history 
should be obtained.  The 
examination report should include 
a discussion of the Veteran's 
documented medical history and 
assertions in a comprehensive 
narrative report.  

A)  Based on a thorough review of 
the evidence of record and 
physical examination, the examiner 
should provide an opinion with 
complete rationale as to whether 
it is at least as likely as not 
(50 percent probability or better) 
the Veteran currently has any 
disorder or condition of the left 
hand index finger or left hand, 
specifically, the cystic changes 
observed on X-ray in November 
2005, that is traceable active 
service or to injury therein, or 
whether any current findings are 
more likely of post service onset 
and unrelated to service.  The 
findings and a well-rationalized 
opinion to the question presented 
should be set forth in detail in a 
narrative report.

In formulating the medical 
opinion, the examiner is asked to 
consider that the term "at least 
as likely as not" does not mean 
within the realm of possibility, 
rather that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.

B)  The VA orthopedist should also 
assess the current status of the 
service-connected left ankle 
disorder.  All indicated tests and 
studies should be conducted and 
clinical findings should be 
reported in detail.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, 
current complaints, and other 
assertions, etc in a comprehensive 
narrative report.

The examiner should specify 
whether there is objective 
evidence of pain on motion, 
weakness, excess fatigability, 
and/or incoordination associated 
with the service-connected left 
ankle.  In addition, the examiner 
should indicate whether, and to 
what extent, the Veteran 
experiences functional loss due to 
pain and/or any of the other 
symptoms noted during flare-ups 
and/or with repeated use.  The 
examiner should express functional 
loss in terms of additional 
degrees of limitation of motion 
beyond that clinically 
demonstrated.

3.  The Veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report. See § 3.655 (2009).  

4.  The RO should ensure that the 
medical reports requested above 
comply with this remand.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefit 
is not granted, the Veteran and 
his representative should be 
furnished a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
record is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


